     Case 2:18-cv-01492-JGZ-JR Document 20 Filed 06/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Eddie Parker,                                    No. CV-18-1492-PHX-JGZ
10                    Petitioner,                      ORDER
11    v.
12    David Shinn, et al.,
13                    Respondents.
14
15
16          Pending before the Court is a Report and Recommendation issued by United States

17   Magistrate Judge Jacqueline M. Rateau. (Doc 19.) Magistrate Judge Rateau recommends
18   dismissing Petitioner’s § 2254 Petition for Writ of Habeas Corpus as time-barred without

19   excuse. (Id.) Magistrate Judge Rateau also recommends that the Court deny a certificate

20   of appealability. (Id. at p. 11.)
21          A review of the record reflects that the parties have not filed any objections to the
22   Report and Recommendation and the time to file objections has expired. As such, the

23   Court will not consider any objections or new evidence.

24   //

25   //

26   //
27   //
28   //
     Case 2:18-cv-01492-JGZ-JR Document 20 Filed 06/02/20 Page 2 of 2



 1             Upon review of the record, the Court will adopt Magistrate Judge Rateau’s
 2   recommendations. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Thomas v. Arn, 474 U.S.
 3   140, 149–54 (1985). Accordingly,
 4             IT IS ORDERED that:
 5             1.    Magistrate Judge Rateau’s Report and Recommendation (Doc. 19) is
 6   ADOPTED;
 7             2.    Petitioner’s Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED;
 8             3.    A certificate of appealability is DENIED.
 9             4.    The Clerk of Court shall enter judgment accordingly and close the file in this
10   action.
11             Dated this 1st day of June, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
